DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 20 is objected to because of the following informalities:  Claim 20 recites the “method of Claim 13” in line 1.  The reference to Claim 13 appears to be a typographical error.  Claim 13 relates to an overmolded article rather than a method, whereas Claim 14 recites a method.  Appropriate correction is required.  
For the purpose of examination on the merits, Claim 20 will be treated as being dependent upon Claim 14 rather than Claim 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld et al. (US 2003/0166794).  Khanna (High-Performance Organic Coatings, 2008, p. 3-26) and Huntsman (A Guide to Thermoplastic Polyurethanes (TPU), 2010, p. 1-26) are cited as evidentiary references.
Regarding Claims 1 and 2, Muehlfeld teaches a thermoplastically processable polyurethane molding material which is composed of a blend of at least two thermoplastic polyurethanes (TPUs) (Abstract).  The composition may be formed into molded bodies (i.e. articles) (p. 2, [0013]).
The blend includes at least 5 wt% of a component A, which is a TPU obtained by reacting an aliphatic polyol with 1,6-hexamethylenediisocyanate and the chain-extending agent 1,6-hexanediol.  The aliphatic polyol is selected from a group which includes polycaprolactone (PCL).  Muehlfeld’s component A reads on the claimed aliphatic PCL TPU (Abstract).
The blend includes as component B a TPU obtained by reacting an aliphatic polyol with a diisocyanate and a chain extending agent.  The aliphatic polyol is selected from a group which includes PCL.  The diisocyanate is selected form a group which includes diphenylmethane diisocyanate (i.e. an aromatic diisocyanate) (Abstract).  A TPU based on PCL and diphenylmethane diisocyanate reads on the claimed aromatic PCL TPU.
The TPUs are compounded in a component A:component B weight ratio of 95/5 to 5/95 (p. 2, [0021]).  This is indicative of a composition including 5-95 parts by weight of an aliphatic PCL TPU and 5-95 parts by weight of an aromatic PCL TPU.  The range of 5-95 parts by weight of component B overlaps the range of at least about 50 parts by weight recited by Claim 1 and the range of about 60 to about 90 parts by weight recited by Claim 2.  The range of 5-95 parts by weight of component A overlaps the range of about 10 to about 40 parts by weight recited by Claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to select amounts of Muehlfeld’s components A and B falling within the claimed ranges, as such amounts are expressly disclosed as being suitable.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 3, the composition may further comprise additives such as light stabilizers, UV absorbers, antioxidants, antiblocking agents (i.e. processing aids), release agents, dyes, and pigments (p. 2, [0021]).
Regarding Claims 6 and 7, Muehlfeld teaches embodiments where only the two TPUs described above are included in the composition (Abstract).  When only components A and B are present, the composition will be free of other aliphatic and aromatic TPUs.
Regarding Claim 8, Muehlfeld does not expressly teach a lower Delta E (E) and Yellowness Index (YI) relative to a comparative composition including 100 parts by weight of an aromatic PCL TPU.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, Muehlfeld as applied above will necessarily achieve a lower E and YI relative to a comparative composition as claimed.
In addition, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration relative to aromatic polyurethanes.  See, for instance, Khanna, who teaches that polyurethanes formed using aliphatic isocyanates are resistant to UV light, whereas aromatic polyurethanes are severely affected in UV light.  Polyurethanes based on aliphatic isocyanates are described as non-yellowing and light-stable (p. 20-21, Section 1.10).  See also Huntsman, who teaches that aromatic TPUs yellow with exposure to UV radiation, whereas aliphatic TPUs will not yellow or degrade (p. 20, UV radiation resistance).  One of ordinary skill in the art would therefore recognize that combining an aliphatic TPU like Muehlfeld’s component A with an aromatic TPU like component B would result in improved UV resistance relative to an aromatic TPU alone, which in turn would be expected to lead to a lower E and YI.  
Regarding Claim 9, Muehlfeld’s examples illustrate the use of a UV absorber in the amount of 0.4 wt% (p. 3, [0035]), equivalent to approximately 0.4 parts by weight per 100 parts of components A and B.  Muehlfeld does not expressly disclose E and YI values.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, Muehlfeld as applied above will necessarily possess E and YI values falling within the claimed ranges.
Regarding Claim 10, Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, Muehlfeld as applied above will necessarily possess the claimed rating.
Alternatively regarding Claim 10, Muehlfeld recognizes the importance of abrasion resistance.  Exemplary compositions are subjected to the Crockmeter test according to DIN 54-021.  In this test, articles formed from the composition are rubbed with fabric.  Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test, but does recognize the importance of reducing abrasion arising from direct contact with fabric.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the abrasion resistance of Muehlfeld’s article as measured by the Blue Jean Abrasion Test by routine experimentation in order to achieve the desired resistance to abrasion caused by direct contact with fabric corresponding to the claimed ranges.  Optimization would carry with it a reasonable expectation of success given that Muehlfeld’s articles are compositionally identical to the claimed invention and are already recognized as achieving good abrasion resistance using an alternative testing method.  See MPEP 2144.05(II).
Regarding Claims 14 and 15, Muehlfeld remains as applied to Claims 1 and 2 above.  Muehlfeld further teaches a method in which the starting polyurethanes are manufactured separately and blended in an extruder or kneader (p. 1, [0011]).  Applying this method to Muehlfeld’s composition as described above involves blending an aliphatic TPU with an aromatic TPU in amounts falling within the claimed ranges.  
As discussed in paragraph 14 above, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration resulting from UV exposure relative to aromatic polyurethanes.  Therefore, although not expressly recognized by Muehlfeld, one of ordinary skill in the art would understand that the disclosed method of blending an aliphatic TPU with an aromatic TPU would necessarily result in a composition having improved UV stability relative to the aromatic TPU alone.
Alternatively, Muehlfeld does not expressly teach that the method described above results in improved stability against UV light exposure.  Nevertheless, Muehlfeld’s components A and B as described above are compositionally identical to the claimed aliphatic and aromatic PCL TPUs, and are present in the final composition in identical amounts.  Therefore, selecting the individual components A and B to arrive at a composition identical to the claims will necessarily result in improved stability against UV light exposure.
Regarding Claim 16, Muehlfeld does not expressly teach a lower Delta E (E) and Yellowness Index (YI) relative to a comparative composition including 100 parts by weight of an aromatic PCL TPU.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, Muehlfeld as applied above will necessarily achieve a lower E and YI relative to a comparative composition as claimed.
In addition, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration relative to aromatic polyurethanes.  See, for instance, Khanna, who teaches that polyurethanes formed using aliphatic isocyanates are resistant to UV light, whereas aromatic polyurethanes are severely affected in UV light.  Polyurethanes based on aliphatic isocyanates are described as non-yellowing and light-stable (p. 20-21, Section 1.10).  See also Huntsman, who teaches that aromatic TPUs yellow with exposure to UV radiation, whereas aliphatic TPUS will not yellow or degrade (p. 20, UV radiation resistance).  One of ordinary skill in the art would therefore recognize that combining an aliphatic TPU like Muehlfeld’s component A with an aromatic TPU like Muehlfeld’s component B would result in improved UV resistance relative to an aromatic TPU alone, which in turn would be expected to lead to a lower E and YI.  
Regarding Claim 17, Muehlfeld’s examples illustrate the use of a UV absorber in the amount of 0.4 wt% (p. 3, [0035]), equivalent to approximately 0.4 parts by weight per 100 parts of components A and B.  Muehlfeld does not expressly disclose E and YI values.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, Muehlfeld as applied above will necessarily possess E and YI values falling within the claimed ranges.
Regarding Claim 18, Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test.  Nevertheless, Muehlfeld as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, Muehlfeld as applied above will necessarily possess the claimed rating.
Alternatively regarding Claim 18, Muehlfeld recognizes the importance of abrasion resistance.  Exemplary compositions are subjected to the Crockmeter test according to DIN 54-021.  In this test, test articles formed from the composition are rubbed with fabric.  Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test, but does recognize the importance of reducing abrasion arising from direct contact with fabric.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the abrasion resistance of Muehlfeld’s article as measured by the Blue Jean Abrasion Test by routine experimentation in order to achieve the desired resistance to abrasion caused by direct contact with fabric corresponding to the claimed ranges.  Optimization would carry with it a reasonable expectation of success given that Muehlfeld’s articles are compositionally identical to the claimed invention and are already recognized as achieving good abrasion resistance using an alternative testing method.  See MPEP 2144.05(II).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld as applied to Claim 1 above, further in view of Henton et al. (US 5,491,194).
Regarding Claim 4, Muehlfeld remains as applied to Claim 1 above.  Muehlfeld suggests using the composition applied to Claim 1 above in automotive parts to achieve improved strength and temperature stability (p. 2, [0024]).  Muehlfeld does not teach a secondary polymer as claimed.
In the same field of endeavor, Henton teaches that typical thermally processable polyurethanes (i.e. TPUs) are known to be useful in the manufacture of auto parts, but do not exhibit the impact strength required for many applications (col. 1, lines 18-21 and 26-27).  Henton teaches blends of polyurethane and ABS resin that exhibit improved impact strength, solvent resistance, and thermal stability (col. 1, lines 46-51).  
The ABS resin is a rubber-modified copolymer of a monovinylidene aromatic monomer and an ethylenically unsaturated nitrile (col. 5, lines 1-5).  Styrene is a preferred monovinylidene aromatic monomer (col. 5, lines 35-36 and 42-43).  The copolymer may be a block copolymer (col. 5, lines 17-20).  This reads on a styrenic block copolymer.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Henton’s ABS with Muehlfeld’s TPU composition for the benefit of improved impact strength, solvent resistance, and thermal stability.  Modification in this way reads on Claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld in view of Henton as applied to Claim 4 above, further in view of Prissok et al. (US 2011/0275733).
Regarding Claim 5, Muehlfeld and Henton remain as applied to Claim 4 above.  Henton’s compositions are suggested for use in automotive applications requiring good temperature stability (p. 2, [0024]), and are described as exhibiting no or only very small traces of byproducts or auxiliary agents migrating to the surface under long-term storage conditions (p. 1, [0006]).  The cited references do not teach a plasticizer as claimed.
In the same field of endeavor, Prissok teaches that TPUs have a wide variety of applications in the automotive industry, but the hardness level of such TPUs often needs to be adjusted by addition of a plasticizer (p. 1, [0003]-[0004]).  Prior art plasticizers have low compatibility with TPUs, resulting in decreased plasticizer absorption.  Plasticizers also need to avoid decomposition at high temperatures and to avoid reaction with atmospheric moisture or with other constituents of the TPU (p. 1, [0007]).  Prissok teaches a plasticizer having good incorporation capability which is not exuded or lost to evaporation.  The plasticizer improves the processability, heat resistance, and UV resistance of TPUs and exhibits low toxicity (p. 1, [0008]-[0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muehlfeld in view of Henton as applied to Claim 4 above, and further to include Prissok’s plasticizer for the benefit of improved processability, heat resistance, and UV resistance while exhibiting low toxicity and good incorporation with the TPU matrix.  Modification in this way reads on Claim 5.
Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld as applied to Claims 1 and 14 above, further in view of Parkinson (US 9,788,620).
Regarding Claims 11-13, 19, and 20, Muehlfeld remains as applied to Claims 1 and 14 above.  Muehlfeld’s TPU composition is suggested for use in forming molded bodies (p. 2, [0013], [0023]).  The composition has good processability in thermoplastic manufacturing processes, good crystallization behavior leading to economical manufacturing, and good physical properties including tensile strength and elastic properties (p. 2, [0016]-[0020]).  The composition also possesses good dimensional stability under heat and improved abrasion resistance (p. 2, [0024]).  Muehlfeld does not teach an accessory or overmolded article as claimed.
Parkinson teaches a cover for forming a watertight enclosure enclosing an electronic device.  The cover includes a first member (a) and a second member (b).  The second member (b) comprises a rigid plastic frame and a shell overmolded to the frame (Abstract).  It is evident from Parkinson’s figures that the enclosure is intended as a case for a handheld electronic device (see, e.g., Fig. 1a).
The shell is preferably manufactured from TPU that is resistant to abrasion (col. 15, lines 37-43).  The rigid frame to which the shell is overmolded is typically made from a hard, translucent polymer such as polycarbonate or polymethyl methacrylate (col. 15, lines 44-50).  These polymers are generally recognized in the art as thermoplastics.  During the overmolding manufacturing process, the rigid frame and soft shell are thermally and chemically fused together (col. 12, lines 59-60).  Parkinson does not disclose the use of any adhesive used between the rigid thermoplastic frame and overmolded TPU shell.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Muehlfeld’s TPU composition for use in the overmolded shell portion of Parkinson’s case to take advantage of the composition’s good processability in thermoplastic manufacturing processes, good crystallization behavior leading to economical manufacturing, good physical properties including tensile strength and elastic properties, good dimensional stability under heat, and improved abrasion resistance.  Modification in this way reads on Claims 11-13, 19, and 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762